Name: Council Decision (EU) 2017/3 of 19 December 2016 on the conclusion of the Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrak for vessels flying the flag of Denmark, Norway and Sweden
 Type: Decision
 Subject Matter: Europe;  maritime and inland waterway transport;  fisheries;  European construction;  natural environment
 Date Published: 2017-01-05

 5.1.2017 EN Official Journal of the European Union L 2/1 COUNCIL DECISION (EU) 2017/3 of 19 December 2016 on the conclusion of the Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrak for vessels flying the flag of Denmark, Norway and Sweden THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision 2014/505/EU (2) the Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrak for vessels flying the flag of Denmark, Norway and Sweden (the Agreement) was signed on 15 January 2015, subject to its conclusion at a later date. (2) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrak for vessels flying the flag of Denmark, Norway and Sweden is hereby approved on behalf of the Union (3). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 7 of the Agreement (4). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 December 2016. For the Council The President L. SÃ LYMOS (1) Consent of 12 December 2016 (not yet published in the Official Journal). (2) Council Decision 2014/505/EU of 23 July 2014 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Kingdom of Norway on reciprocal access to fishing in the Skagerrak for vessels flying the flag of Denmark, Norway and Sweden (OJ L 224, 30.7.2014, p. 1). (3) The Agreement has been published in OJ L 224, 30.7.2014, p. 3, together with the decision on signature and provisional application. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.